Citation Nr: 0017202	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1971 to May 1974 with 
subsequent service in the Army Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO.  



FINDING OF FACT

The veteran's claim of service connection for bilateral 
hearing loss is plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss will be presumed to have been 
incurred in service if it becomes manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharged, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (1999).  

The regulations pertaining to hearing loss provide that, for 
the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (Court) which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three 
prong test which established whether a claim is well 
grounded.  

The Court stated that in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran may be offering his own opinion 
as to any question of medical diagnosis and causation 
presented in this case, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that 
the veteran complained of hearing problems in service.  The 
examination at induction in May 1971 shows that audiometric 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
5
LEFT
15
10
15
45
15

The induction examiner did not note hearing loss, and the 
veteran did not indicate that he suffered from hearing loss 
at that time.  

The service medical records show that the veteran was fitted 
for single flange ear plugs in May 1971.  During service, in 
April 1972, it was noted that the veteran had demonstrated 
hearing loss in the left ear at the time of the induction 
examination.  At that time, a history of "injury" to the 
left ear due to swimming was noted.  The plan was to remove 
wax from the ear and irrigate with water.  

Later in the month of April 1972, the veteran's ear canals 
were reexamined and found to be clear.  An audiogram 
performed in April 1972 revealed findings of elevated levels 
in the left ear.  

In June 1972 the veteran again complained of hearing loss.  
Both ears appeared clean and within normal limits.  An 
audiogram in June 1972 were interpreted as showing a severe 
hearing loss left ear and moderate loss in the right ear.  

At the time of the veteran's discharge from active duty in 
April 1974, the veteran's hearing testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
0
LEFT
15
10
15
30
15

The veteran was afforded a VA audiological examination in 
September 1998.  The examiner noted that the veteran's claims 
file was not available for review.  The veteran reported 
extensive exposure to hazardous noise during 3 years of 
active duty and 23 years in the Army Reserve.  The veteran 
indicated that, during his period of active duty, he had 
worked in an office next to a jet aircraft hangar and that 
ear protection was not utilized.  The veteran indicated that 
ear protection was required for annual weapons qualifications 
after 1971, but was not worn for field exercises in areas 
near tanks and aircraft.  The veteran also reported that he 
had worn ear protection during 15 years of employment in a 
paper mill.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
50
45
LEFT
25
30
65
60
60

Speech audiometry revealed a speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
These test results were interpreted as showing a bilateral 
sensorineural loss, slightly more severe for the left ear in 
the frequency region above 1500 Hz.  

The veteran submitted a statement in support of his claim in 
November 1998 attaching several periodic examination reports 
from the veteran's service in the Army Reserve.  
Specifically, the examination in June 1980 did not show 
findings higher than 20 decibels in any frequency.  

The examination in April 1984 showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
10
0
LEFT
0
10
40
30
30

The examination in December 1987 showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
30
30
0
LEFT
10
10
20
40
30

The examination in March 1992 noted that the veteran had a 
"RATING OR SPECIALTY" of "Platoon SGT" and showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
40
20
0
LEFT
0
0
30
40
40

Finally, the examination in November 1997 noted that the 
veteran had a "RATING OR SPECIALTY" of "MAINT SUPERVISOR" and 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
30
30
0
LEFT
5
0
55
35
45
LEFT
Re-tested
10
10
55
55
45

In December 1998, a fellow serviceman submitted a lay 
statement in support of the veteran's claim.  Specifically, 
he noted that he had been stationed with the veteran at the 
Marine Corp Air Station in Beaufort, South Carolina from 1972 
though 1974 and that they were assigned to squadron VMA-513 
which consisted of AV-8A Harrier fighter jets.  The lay 
statement indicated that the veteran worked approximately 3 
feet from the hangar area and that the veteran was exposed to 
loud noses for a prolonged period of time and was not 
required to wear ear protection.  

In an August 1999 document, it was noted that the veteran had 
been treated by a private doctor for complaints of hearing 
loss.  The veteran reported a history of noise exposure in 
the military.  An audiogram showed findings of a mild to 
moderate high tone hearing loss.  Worse in the left ear than 
the right.  Speech reception threshold was 35 in the left ear 
and 25 in the right ear.  Discriminating ability was 90 
percent in the left ear and 90 percent in the right ear.  A 
tympanogram showed not fluid.  Impression was that of 
probable noise induced hearing loss.  

On review, the current medical evidence shows diagnoses of 
hearing disability.  The veteran is shown to have complained 
of hearing loss during active service.  A lay statement has 
been presented to support the veteran's assertions that he 
was exposed to increased noise levels in connection with his 
service.  A submitted medical statement has related the onset 
of the current hearing disability to noise exposure.  As 
such, the Board finds that the veteran's claim of service 
connection for bilateral hearing loss is plausible and well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented well-grounded claim, the 
Board finds that the RO must undertake further action to 
assist the veteran in order to fully develop these matters 
for review by the Board.  



ORDER

As a well-grounded claim of service connection for bilateral 
hearing loss has been presented, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, it is not clear 
that all of the clinical records showing treatment of the 
veteran for hearing loss have been associated with the 
record.  

In addition, in light of the private doctor's opinion that 
the veteran's current hearing loss was noise induced, the 
Board finds that the veteran should be reexamined to 
determine the current nature and likely etiology of the 
claimed bilateral hearing loss.  The examiner should 
specifically opine as to the likelihood that the claimed 
hearing loss is due to noise exposure during active military 
service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available VA and 
private medical records concerning 
treatment received by the veteran for 
hearing loss since service.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
bilateral hearing loss.  All indicated 
tests should be completed.  The examiner 
should elicit from the veteran and record 
a detailed clinical history referable to 
the claimed condition.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that any current hearing disability is 
due to noise exposure in service, as 
asserted by the veteran, or other disease 
or injury which was incurred in or 
aggravated by service.  The claims file 
must be made available to the examiner 
for review.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  When considering the 
claim on the merits, the RO should weigh 
the probative value of all of the 
evidence of record.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable law and regulations and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


